Citation Nr: 1730459	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left leg pain.

2. Whether new and material evidence has been received to reopen a claim for service connection for sciatica.

3. Whether new and material evidence has been received to reopen a claim for service connection for left arm pain.

4. Entitlement to service connection for right leg pain, including as secondary to degenerative joint disease of the lumbar spine.

5. Entitlement to service connection for left arm pain.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1961 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is retained by the RO in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains VA records and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding all of the claims on appeal for the RO to consider evidence in the first instance.  

The most recent supplemental statement of the case was in December 2015.  The case was certified to the Board in January 2016.  In August 2016 and March 2017, the Veteran submitted evidence regarding the left arm and left leg pain claims.  Additionally, VA treatment records dated in 2016 and 2017 were associated with the claims file.  There has been no waiver for any of these records submitted.  Additionally, in the Veteran's brief on appeal, the Veteran's representative requested that the claims be remanded, in part, for consideration of this evidence. 38 C.F.R. § 20.1304 (2016). 

Remand is required regarding the claim for right leg pain for a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is evidence of an in-service event as the Veteran reported leg pain since a softball incident and since in-service ejection seat testing.  A February 2014 private examination diagnosed right leg peripheral and peroneal neuropathy.  That examiner noted that the EMG indicated a "questionable old injury" to the right superficial peroneal nerve.  Thus, there is evidence of a current disability, an in-service incident, and a suggestion that the two may be related.  

Regarding the claim for service connection for left arm pain, remand is required for a VA examination.VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  Here, the Veteran reports an in-service injury with resulting arm pain since that time.  A June 2009 VA examination suggests there is a current disability as there was decreased sensation in the ulnar nerve distribution bilaterally.  A private examiner in March 2010 diagnosed suprascapular nerve palsy, long standing, with evidence of chronic changes in his supraspinatus and infraspinatus, as well as probably myofascial pain with paresthesia down his left arm.  The examiner found this was consistent with the Veteran's soft ball injury in service and the complaints that the Veteran had had in the years post service.  Accordingly, there is evidence of a current disability and an in-service event, with a suggestion that the two may be related.  An examination is thus warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left arm pain and right leg pain.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

(a) What conditions, if any, does the Veteran suffer from that have caused left arm pain?  The examiner shall consider the March 2010 private examination results, and state whether he or she agrees or disagrees with the conclusions therein, and, if he or she disagrees, why this is so.

(b) For each disorder identified in (a), is it at least as likely as not (that is a probability of 50 percent or greater) that each disorder was incurred in or caused by an in-service injury or disease, to include the Veteran's 1969 softball injury or the testing of ejection seats during service.

(c) For right leg peripheral neuropathy and peroneal neuropathy, is it at least as likely as not (that is a probability of 50 percent or greater) that the disorder was incurred in or caused by an in-service injury or disease, to include the Veteran's 1969 softball injury or the testing of ejection seats during service?

(d)  For right leg peripheral neuropathy and peroneal neuropathy is it at least as likely as not (that is a probability of 50 percent or greater) that the disorder is caused or aggravated by the service-connected lumbar spine degenerative joint disease?

The examiner must address the following:  1) STRs; 2) the July 2007 VA examination report; 3) the June 2009 VA examination report; 4) the March 2010 private examination report: 5) October 2006 private records; 6) November 2006 private records; and 7) the February 2014 private record diagnosing right leg peripheral neuropathy and peroneal neuropathy "questionable old injury" to the right superficial peroneal nerve.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




